DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot in view of the new ground(s) of rejection.

Election/Restrictions
Claims 1-9 and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendrick (US 4,337,971) in view of Joensen (US 2014/0318809), and further in view of Baugh (US 4,516,795).
As to claim 10, Kendrick discloses a method of connecting well equipment, the method comprising: connecting the well equipment (2) to a connector adapter (5) at an equipment end thereof (Fig. 1); connecting a connector end of the connector adapter to a remote connector (as at flanged end 22), wherein the connector adapter is between the well equipment and the remote connector; connecting the remote connector (12) to flow line (1); applying pressure to the remote connector from a remote location (via threaded port 58), thereby allowing multiple circumferentially distributed engagement structures (16) of the connector to displace outward to an open configuration thereof (refer to col. 4, ll. 5-29), and displacing a first hub (32) of the connector into contact with a second hub secured to flow line (1), the engagement structures axially aligning the second hub with the first hub during the displacing (via tapered surfaces 156, 158).  Also refer to col. 3, ll. 22-45 and col. 4, ll. 5-62.
Kendrick fails to teach that the connector adapter is a generally cylindrical shape with an inner passage, wherein the inner passage is fluidically coupled to the well equipment, and wherein the inner passage is fluidically coupled to the remote connector.  Kendrick instead connects his remote connector (12) to a well flow line (2) by means of a clamp (5) which connects the flanged end (22) of the remote connector (12) to the flanged end (4) of the flow line.
However, Joensen et al teaches a similar colleted wellbore connector apparatus that connects a remote connector (10) to well equipment (12) via a connector adapter (L), as shown in Fig. 1, wherein the connector adapter is a generally cylindrical shape with an inner passage (see Fig. 1), and wherein the inner passage is fluidically coupled to the well equipment (Fig. 1), wherein the inner passage is fluidically coupled to the remote connector (Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kendrick’s clamped configuration (which uses clamp 5) to connect well equipment (2), with a coupling assembly (connector adapter L) as taught by Joensen et al to connect well equipment (12), in order to reduce the number of connection components required (eliminate the clamp and fasteners therefor required by Kendrick) in order to facilitate connection and/or employ a connection which would have been obvious to try.

Kendrick also fails to teach that his connector joins (the) well equipment to a wellhead.
However, Baugh teaches a similar connector that uses pressure to move a piston/sleeve to displace a segmented locking means to secure well equipment to a wellhead (W).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply Kendrick’s means of connecting wellbore components, to secure wellbore equipment to a wellhead, as taught by Baugh, in order to remotely and effectively secure wellbore components to a wellhead.

As to claim 14, Kendrick discloses the method of claim 10, wherein the pressure applying further comprises displacing a sleeve (14) of the connector to an open position thereof (translated or displaced upward from the position shown in Fig. 1), the sleeve in the open position preventing outward (further radial) displacement of the engagement structures from the open configuration.

As to claim 15, Kendrick discloses the method of claim 14, wherein the pressure applying further comprises applying a first pressure differential (via port 58) across a piston (84/120) of an actuator (42), thereby displacing the sleeve to the open position.

As to claim 16, Kendrick discloses the method of claim 15, further comprising applying a second pressure differential across the piston (via ports 58 and 60, see col. 4, ll. 63-66), thereby displacing the sleeve to a closed position (as shown in Fig. 1) in which the sleeve biases the engagement structures into clamping engagement with the first and second hubs (via means 132).

As to claim 17, Kendrick discloses the method of claim 16, wherein the engagement structures are pivotably mounted (via pivot lug 32) relative to the first hub between first and second ends of the engagement structures.

As to claim 18, Kendrick discloses the method of claim 17, wherein a biasing device (166) biases the engagement structures toward the open configuration.

As to claim 19, Kendrick discloses the method of claim 18, wherein the biasing device inwardly biases ends of the engagement structures.  Refer to Fig. 1.

As to claim 20, Kendrick discloses the method of claim 19, wherein opposite ends of the engagement structures are displaced outward by a biasing force exerted by the biasing device (in concert with the engagement of means 132 with surface 162).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendrick in view of Joensen et al, and further in view of Baugh, and still further in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”).
As to claim 11, Kendrick/Joensen et al/Baugh discloses the method of claim 10, except for the explicit teaching that the well equipment includes one of a lubricator and a well servicing line, the well servicing line including a frac line, though it is noted that the well equipment in Joensen et al comprises a lubricating line.
As to claim 12, Kendrick/Joensen et al/Baugh discloses the method of claim 10, except for the explicit teaching that the well equipment is connected to the wellhead while a second well operation is being performed near the wellhead;
As to claim 13, Kendrick/Joensen et al/Baugh discloses the method of claim 12, except that the second well operation includes a fracking operation.
In paragraphs [0013] - [0015] of Applicant’s specification, Applicant states “’Lubricators’ are well known to those skilled in the art and refer generally to a long pipe fitted to the top of a wellhead or ‘Christmas tree’ so that tools may be put into the well. The lubricator is installed on top of the tree, well tools are placed in the lubricator, and the lubricator is pressurized to wellbore pressure. The top valves of the tree are then opened to allow the tools to fall or be pumped into the wellbore under pressure. Similarly, frac lines are pipes fitted to the top of the wellhead that carry fracking fluid into the well. 
[0014] Currently, workers are needed at the wellhead to manually attach/remove a lubricator to/from a wellhead, for example, in wireline operations. However, safety rules restrict personnel from being in a high pressure area ("red zone") when certain operations, such as fracturing operations, are being performed nearby, such as in an adjacent well. This can cause delays while waiting for the personnel to clear the area. Eliminating the need for personnel at the wellhead to attach/remove the lubricator would improve operational efficiency and reduce HSE (health, safety, and environment) exposure. 
[0015] The embodiments disclosed herein relate to methods and systems that eliminate the need for personnel to manually attach and remove lubricators, frac lines, and similar well equipment at the wellhead.”
Accordingly, Applicant establishes that lubricators and frac lines and other well equipment are commonly fitted to wellheads.  And therefore, as to claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kendrick/Baugh so as to use one of a lubricator or a frac line as the piece of well equipment, as taught by AAPA, to connect to the wellhead in order to allow tools to be put into the well or to carry fracking fluid into the well.
As to claims 12 and 13, Applicant also makes clear that fracturing operations are often being performed near the wellhead, such as in an adjacent well.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform fracking near the Kendrick/Joensen et al/Baugh wellhead in order to access difficult-to-reach resources of oil and gas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679